                          IN THE UNITED STATES DISTRICT COURT FOR
                             THE SOUTHERN DISTRICT OF GEORGIA
                                     SAVANNAH DIVISION


           UNITED STATES OF AMERICA,


           V.                                         Case No.   CR410-99


           WAYNE MUNGIN,
                             Defendant,




                  George R. Asinc counsel of record for defendant Wayne Mungin

           in the above-styled case has moved for leave of absence.    The Court

           is mindful that personal and professional obligations require the

           absence   of    counsel on occasion. The Court, however, cannot

           accommodate its schedule to the thousands of attorneys who practice

           within the Southern District of Georgia.

                  Counsel may be absent at the times requested. However, nothing

           shall prevent the case from going forward; all discovery shall

           proceed, status conferences, pretrial conferences, and     trial shall

           not be interrupted or delayed. It is the affirmative obligation of

           counsel to provide a fitting substitute.


           o
           CM     si/ ORDERED this        lay of December 2018
           cn

           x:
           -cc




1 > .1 ^                                    WILLIAM T. MOORE,^R., JUDGE
  £5<t     Ji-'                             UNITED STATES DISTRICT COURT
  LTj      C3S»
                                            SOUTHERN DISTRICT OF GEORGIA
           CVJ
